Judgment of the Supreme Court, Queens County, rendered February 3,1967 nunc pro tunc as of July 26, 1965, convicting defendant of unlawful entry, upon a plea of guilty, modified, on the law and the facts, so as to amend the sentence, an indefinite term, to the extent that it shall run concurrently with the sentence of 3% to 5 years which had been imposed previously by the Supreme Court in New York County, and that defendant shall be credited for the time already served. As so modified, judgment affirmed. The Criminal Term, in pronouncing judgment, did not state that the sentence imposed was to run concurrently with that previously imposed by the Supreme Court in New York. Therefore, these two sentences must be deemed to run consecutively (Matter of Browne v. New York State Bd. of Parole, 10 N Y 2d 116; People v. Colavito, 28 A D 2d 548). In our opinion the imposition of consecutive, rather than concurrent, sentences was excessive (see Penal Law, § 70.25). Consequently, this second sentence should he directed to run concurrently with the sentence imposed by the Supreme Court in New York County. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.